Case 5:19-cv-00997-FMO-AGR Document 24-1 Filed 08/04/19 Page 1 of 14 Page ID #:117




       1    Ara Sahelian, Esq., [CBN 169257]
       2    SAHELIAN LAW OFFICES
            23046 Ave de la Carlota, Ste 600
       3    Laguna Hills, CA 92653
       4    Direct : 949 859 9200
       5
            Fax : 949 954 8333
            email : sahelianlaw@me.com
       6
       7    Attorneys for Walter W. Carnwright; Marilyn K. Carnwright; Autoworks
            Specialists of Apple Valley, LLC
       8
       9
      10
                           UNITED STATES DISTRICT COURT
       11                 CENTRAL DISTRICT OF CALIFORNIA
      12                      (Eastern Division - Riverside)
      13
      14
      15
      16
      17    Walter Ford
                          Plaintiff,                   CASE NO.: 5:19-cv-00997-FMO-AGR
      18                                               THE HONORABLE FERNANDO M.
                             vs.
      19    Walter W. Carnwright, Marilyn K.           OLGUIN
      20    Carnwright, Autoworks
            Specialists of Apple Valley, LLC           POINTS AND AUTHORITIES TO
      21                                               SECOND MOTION TO DISMISS
                        Defendants.
      22                                               [FRCP 12(b)1]
      23                                               Hearing Date: 9/5/2019
      24                                               Hearing Time: 10:00AM
      25
      26
            .

      27
      28

                     POINTS AND AUTHORITIES TO SECOND MOTION TO DISMISS [FRCP 12(b)1]Page 1 -
Case 5:19-cv-00997-FMO-AGR Document 24-1 Filed 08/04/19 Page 2 of 14 Page ID #:118




        1
                               POINTS AND AUTHORITIES TO
        2                  SECOND MOTION TO DISMISS [FRCP 12(b)1]
        3
                 I. INTRODUCTION
        4        This Motion is being made on behalf of Walter W. Carnwright; Marilyn
        5
              K. Carnwright; Autoworks Specialists of Apple Valley, LLC (hereinafter
        6
              also "Defendant"). On Friday, May 31, 2019, plaintiff Walter Ford
        7
              (hereinafter also "Plaintiff"), filed the instant action against Defendant, in
        8
              relation to , located at 22367 CA- 18, Apple Valley, California (hereinafter
        9
      10      also, "Site"), asserting claims for “Americans With Disabilities Act and
       11     Unruh Civil Rights Act.”
      12         Compliance with Local Rule 7-3: Defendants' counsel met and
      13      conferred with opposing counsel for approximately 45 minutes, discussing
      14      every aspect of this case from trying to have an understanding of plaintiff's
      15      demand, to asking the Plaintiffs for greater specificity, and settlement.
      16
              Exhibit A is a true and correct copy of the meet and confer correspondence I
      17
              dispatched in advance of the conference. (Declaration of counsel, ¶3).
      18
                 By way of background, the Court previously granted Defendants' motion
      19
              to dismiss, providing Plaintiff an opportunity to amend the complaint. The
      20
      21
              first amended complaint (FAC) suffers from the same lack of specificity.

      22         Relief Sought: the Court should dismiss the Complaint for its failure to
      23      allege Article III Standing. If Plaintiff is granted leave to amend, the Court
      24      should decline to exercise Supplemental Jurisdiction over the remaining
      25      state causes of action on the ground that Plaintiff is doing an end-around
      26      state law.
      27
      28

       2004                POINTS AND AUTHORITIES TO SECOND MOTION TO DISMISS [FRCP 12(b)1]
                                                       Page 2 -
Case 5:19-cv-00997-FMO-AGR Document 24-1 Filed 08/04/19 Page 3 of 14 Page ID #:119




        1        II. DISCUSSION
        2        a. The Complaint Is Jurisdictionally Defective and subject to
        3     dismissal under Federal Rule of Civil Procedure 12(b)(1)
        4        “[F]ederal courts are required sua sponte to examine jurisdictional issues
        5
              such as standing." Bernhardt v. County of Los Angeles, 279 F.3d 862, 868
        6
              (9th Cir. 2002); United States v. Hays, 515 U.S. 737, 742, (1995). The
        7
              existence of Article III standing is not subject to waiver. Hays, 515 U.S., at
        8
              742. It must be demonstrated "at the successive stages of the litigation,"
        9
      10      Lujan v. Defenders of Wildlife, 504 U.S. 555, 561, and "[i]f the court
       11     determines at any time that it lacks subject-matter jurisdiction, the court
      12      must dismiss the action," Fed. R. Civ. P. 12(h)(3). "[E]very federal appellate
      13      court has a special obligation to 'satisfy itself not only of its own
      14      jurisdiction, but also that of the lower courts in a cause under review.'"
      15      Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541(1986).
      16
                 1. Plaintiff Has Failed to Allege Facts Demonstrating the Existence of an
      17
              Injury-In-Fact.
      18
                 “To establish injury in fact, a plaintiff must show that he or she suffered
      19
              ‘an invasion of a legally protected interest’ that is ‘concrete and
      20
      21      particularized’ and ‘actual or imminent, not conjectural or hypothetical.’”

      22      Lujan, 504 U.S. at 560. To that end, “[a] ‘concrete’ injury must be ‘de
      23      facto’; that is, it must actually exist.” “Where, as here, a case is at the
      24      pleading stage, the plaintiff must clearly . . . allege facts demonstrating” the
      25      existence of an injury in fact. Warth v. Seldin, 422 U.S. 490, 518 (1975).
      26         Plaintiff alleges he "went to Autoworks in May 2019 with the intention
      27      to avail himself of its services and to assess the business for compliance
      28

       2004                POINTS AND AUTHORITIES TO SECOND MOTION TO DISMISS [FRCP 12(b)1]
                                                       Page 3 -
Case 5:19-cv-00997-FMO-AGR Document 24-1 Filed 08/04/19 Page 4 of 14 Page ID #:120




        1     with the disability access laws" FAC, ¶10). "On the date of the plaintiff’s
        2     visit, the defendants did not provide accessible parking. " Id., ¶1. Plaintiff
        3     claims he "personally encountered this barrier." Id., ¶15 and that
        4     "defendants denied the plaintiff full and equal access" Id., ¶16. Furthermore,
        5
              "the lack of accessible parking created difficulty and discomfort for the
        6
              Plaintiff." Id., ¶17. "Plaintiff will return to Autoworks to avail himself of its
        7
              services and to determine compliance with the disability access laws once it
        8
              is represented to him that Autoworks and its facilities are accessible." Id.,
        9
      10      ¶20.
       11        Exhibit C is an aerial view of the subject property. As can be seen, there
      12      are several automobile repair shops along a long driveway leading to a
      13      staging area at the end. As can also be seen, there are no designated parking
      14      spaces for either the public or those with disabilities. (See Declaration of
      15      Counsel, ¶9.)
      16
                 The Americans With Disabilities Act Architectural Guidelines mandate
      17
              accessible parking spaces based on the number of ordinary parking spaces.
      18
              For instance, one accessible parking space for each 25 ordinary parking
      19
              spaces. Again, as clearly visible from the aerial shots, there are no
      20
      21      designated parking spaces at all. Consequently, the law does not mandate

      22      accessible parking spaces to be provided.
      23         Also clearly visible from the aerial view is the availability of parking
      24      near each entrance of each storefront. To be sure, Plaintiff testified at a
      25      deposition a few months ago that he was an amputee, that he did not drive a
      26      van, and as a result did not require a van accessible space. Instead, he
      27      testified he drove a pickup truck and was able to enter and exit the truck
      28

       2004               POINTS AND AUTHORITIES TO SECOND MOTION TO DISMISS [FRCP 12(b)1]
                                                      Page 4 -
Case 5:19-cv-00997-FMO-AGR Document 24-1 Filed 08/04/19 Page 5 of 14 Page ID #:121




        1     from the passenger side, and store his wheelchair in the truck bed. See
        2     Declaration of Counsel, ¶6. Plaintiff can park anywhere he wishes along the
        3     storefronts, near each entrance. There are no restrictions to him parking any
        4     way he wishes. Moreover, he is able to park with the passenger side of his
        5
              truck facing the wall, say 5 to 8 feet from the wall, eliminating the
        6
              possibility of his exit from, and his entry into, his truck being in the way of
        7
              traffic.
        8
                 The complaint qualifies as a sham. Although Plaintiff alleges that he is
        9
      10      physically disabled, and that he visited the Site and encountered
       11     architectural barriers that denied him full and equal access, he does not
      12      allege how his disability relates to the barriers so as to deny him the "full
      13      and equal" access that would satisfy the injury-in-fact requirement. In other
      14      words, the Complaint does not connect the alleged violations to Plaintiff's
      15      disability, or indicate how he encountered any one of them in such a way as
      16
              to impair his full and equal enjoyment of the Site.
      17
                 In 2011, an en banc panel met in Chapman v. Pier 1 Imps. (U.S.), Inc.,
      18
              631 F.3d 939, 955 (9th. Cir. 2011) (en banc) to resolve intra-circuit conflicts
      19
              on issues pertinent to the private enforcement of the ADA. The decision
      20
      21      established the pleading standards as they apply to litigation under the
      22      ADA. Chapman is the only ADA-related en banc decision in the Ninth
      23      Circuit of which this attorney is aware. It is not often that the Ninth Circuit
      24      chooses to meet en banc. Rather, this rare event happens about twenty times
      25      a year out of nearly eleven thousand cases brought before the Court
      26      annually.
      27
                 The Ninth Circuit noted its purpose in analyzing Chapman en banc: “We
      28

       2004               POINTS AND AUTHORITIES TO SECOND MOTION TO DISMISS [FRCP 12(b)1]
                                                      Page 5 -
Case 5:19-cv-00997-FMO-AGR Document 24-1 Filed 08/04/19 Page 6 of 14 Page ID #:122




        1     vacated the panel's decision after a majority of our court's non-recused
        2     active judges voted to rehear the appeal en banc to examine the Article III
        3     standing doctrine in the context of actions for injunctive relief under the
        4     ADA.” 631 F.3d at 944.
        5
                 Among the issues the Court addressed was whether Chapman had
        6
              sufficiently pleaded injury-in-fact to have Article III standing under the
        7
              case-or-controversy principles established by the Supreme Court. Chapman,
        8
              631 F.3d at 954-55. In so doing, the Chapman court analyzed the
        9
      10      established injury-in-fact requirements set out by the Supreme Court in
       11     Lujan, as they have been applied to ADA cases, in which injunctive relief is
      12      sought.
      13         The en banc panel in Chapman concluded that both the District Court in
      14      Chapman, and the three-judge panel of the Ninth Circuit had missed the fact
      15      that the complaint was jurisdictionally defective on the grounds that none of
      16
              the barriers alleged in the complaint were described to permit either the
      17
              parties or the courts to understand how Chapman was personally affected by
      18
              the barriers, or how they related to his specific disability, or if they related to
      19
              his disability whatsoever. Further, the list of purported barriers did not
      20
      21      indicate whether or how each deterred Chapman from returning to Pier 1.

      22      As a consequence, the Chapman court determined, the plaintiff failed to
      23      properly aver injury-in-fact or imminent harm, and thus “the district court
      24      should have dismissed” the ADA claims. Id. at 955.
      25
      26            While we are mindful of the generous pleading standards that
                    apply to civil rights plaintiffs, "a liberal interpretation of a . . .
      27            civil rights complaint may not supply essential elements of the
      28

       2004                POINTS AND AUTHORITIES TO SECOND MOTION TO DISMISS [FRCP 12(b)1]
                                                       Page 6 -
Case 5:19-cv-00997-FMO-AGR Document 24-1 Filed 08/04/19 Page 7 of 14 Page ID #:123




        1           claim that were not initially pled." Pena v. Gardner, 976 F.2d
        2           469, 471 (9th Cir. 1992) (quoting Ivey v. Bd. of Regents, 673
                    F.2d 266, 268 (9th Cir. 1982)). Chapman's complaint fails to
        3           sufficiently allege the essential elements of Article III standing.
        4           Although Chapman alleges that he is "physically disabled," and
                    that he "visited the Store" and "encountered architectural
        5
                    barriers that denied him full and equal access," he never alleges
        6           what those barriers were and how his disability was affected by
        7           them so as to deny him the "full and equal" access that would
                    satisfy the injury-in-fact requirement (i.e., that he personally
        8
                    suffered discrimination under the ADA on account of his
        9           disability). (emphasis added). (Id. 954)
      10
                 The Complaint filed by Chapman, in 2004 (attached herein as Exhibit B),
       11
              was dismissed by the en banc panel in 2011. Here's a comparison of the
      12
      13
              central allegations of Chapman’s complaint with that filed by the Plaintiff.

      14      Chapman’s complaint was dismissed for lack of specificity. Plaintiff’s
      15      complaint is equally if not more vague:
      16
      17               Chapman: “Chapman has multiple conditions caused by a
                    spinal cord injury that affects one or more major life functions.
      18            Chapman requires the use of a motorized wheelchair and a
      19            vehicle with a lift system to transport his motorized wheelchair
                    one traveling about in public.” Chapman complaint, ¶7.
      20
                       Plaintiff: "Plaintiff ... is an amputee and he is unable to walk.
      21            He uses a wheelchair for mobility." Complaint, ¶1.
      22
                        Chapman: “Attached as Exhibit A, is a true and accurate list,
      23            to the extent known by Chapman, (with photos) of the barriers
      24            that denied him access to the Store, or which he seeks to
      25            remove on behalf of others under related state statutes.” Id.,
                    ¶19.
      26                Plaintiff: "Unfortunately, on the date of the plaintiff’s visit,
      27            the defendants did not provide any accessible parking. There
                    was not a single parking space marked or reserved for use by
      28

       2004               POINTS AND AUTHORITIES TO SECOND MOTION TO DISMISS [FRCP 12(b)1]
                                                      Page 7 -
Case 5:19-cv-00997-FMO-AGR Document 24-1 Filed 08/04/19 Page 8 of 14 Page ID #:124




        1          persons with disabilities and not a single parking space with an
        2          access aisle." Id., ¶13.

        3             Chapman: “Chapman visited the Store and actually
        4          encountered architectural barriers that denied him full and equal
                   access.” Id., ¶18. “Chapman was denied the full and equal
        5
                   access (as required by United States and California statutes)
        6          during each visit to the Store.” Id., ¶20. “Chapman has suffered,
        7          or anticipates suffering, emotional and physical harm during
                   each actual visit to the store, or incident of deterrence.” Id., ¶22.
        8          “Because of Pier 1’s acts and omissions, Chapman suffered
        9          physical discomfort and injury, emotional distress, and mental
      10           suffering and distress.” Id., ¶24.
                      Plaintiff: "Plaintiff personally encountered this lack of
       11          accessible parking. As a person who uses a wheelchair and has
      12           disabled parking placards, the plaintiff is entitled to use and
                   benefits from reserved accessible parking. The lack of
      13
                   accessible parking affects the plaintiff’s type of disability." Id.,
      14           ¶15. "The lack of accessible parking created difficulty and
      15           discomfort for the Plaintiff." Id., ¶17.
      16
                       Chapman: “Pier 1 and Chapman know that areas of the store
      17           are inaccessible to the physically disabled.” Id., ¶16. “Chapman
      18           was also deterred from visiting the store, because of actual
                   knowledge that the full and equal enjoyment of the goods,
      19           services, facilities, privileges, advantages, for accommodations
      20           at the store was not available to physically disabled patrons.”
      21           Id., ¶ 21. “Chapman would visit the store, but for the future
                   threat of discrimination by Pier 1.” Id., ¶23. “To date, Pier 1 has
      22           not made the Store readily accessible under Title III of the
      23           ADA.” Id., ¶29.
                       Plaintiff: "Plaintiff is in Apple Valley on a regular and
      24
                   ongoing basis and will be in Apple Valley on many occasions
      25           in the future. Plaintiff will return to Autoworks to avail himself
      26           of its services and to determine compliance with the disability
                   access laws once it is represented to him that Autoworks and its
      27           facilities are accessible. Plaintiff is currently deterred from
      28

       2004              POINTS AND AUTHORITIES TO SECOND MOTION TO DISMISS [FRCP 12(b)1]
                                                     Page 8 -
Case 5:19-cv-00997-FMO-AGR Document 24-1 Filed 08/04/19 Page 9 of 14 Page ID #:125




        1            doing so because of his knowledge of the existing barriers and
        2
                     his uncertainty about the existence of yet other barriers on the
                     site." Id., ¶20-21.
        3
        4
                 Similar to Chapman’s complaint which was dismissed by the en band
        5
        6     panel, the complaint filed by Plaintiff, here, is devoid of any explanation as

        7     to how the alleged barriers denied him full and equal access.
        8        The central question is how: how was plaintiff's disability affected by the
        9     alleged barriers so as to deny him full and equal access?
      10         A plaintiff must aver that he suffered an injury-in-fact that is concrete,
       11     particularized, and actual. Plaintiff alleges that he is physically disabled, that
      12      he visited the Site and encountered architectural barriers that denied him full
      13
              and equal access, yet he does not allege how his disability relates to the
      14
              alleged barriers so as to deny him the "full and equal" access. In other
      15
              words, the Complaint does not connect the alleged violations to Plaintiff's
      16
              disability, nor indicate how he encountered any one of them in such a way
      17
      18      as to impair his full and equal enjoyment of the Site. Just as importantly, he
      19      does not allege whether he actually experience difficulty and how.
      20         Plaintiff does not allege how he was harmed by the purported absence of
      21      an accessible parking space. He does not allege whether he tried to park, but
      22      could not; whether he parked at the street, but that the distance was too
      23      great, whether he attempted to park but other cars got in his way, whether he
      24
              tried to park in front of any of the storefronts. There are no specifics, no
      25
              details, as to how the purported absence of an accessible parking space
      26
              affected his visit.
      27
                 Similarly, Plaintiff offers no explanation as to how he is deterred from
      28

       2004                POINTS AND AUTHORITIES TO SECOND MOTION TO DISMISS [FRCP 12(b)1]
                                                       Page 9 -
Case 5:19-cv-00997-FMO-AGR Document 24-1 Filed 08/04/19 Page 10 of 14 Page ID
                                  #:126




     1     going back.
     2        Clearly, Plaintiff has averred no more than Chapman did 15 years ago.
     3     Plaintiff failed to meet the standing requirements set forth years ago in
     4     Chapman, and as such, the ADA claim should be dismissed.
     5
              2. Plaintiff Has Also Failed to Allege an Injury-in-Fact that Is Imminent.
     6
              Next, a plaintiff’s intent to return must be sincere. Doran v. 7-Eleven,
     7
           Inc., 524 F.3d 1034, 1041 (9th. Cir. 2008) (Evidence of past patronage of
     8
           the business, location within a reasonable distance from Plaintiff's residence
     9
    10     and along a familiar bus route, plus a sincere intent to return could
    11     demonstrate an "actual or imminent" injury.) Parr v. L & L Drive-Inn
    12     Restaurant, 96 F. Supp. 2d 1065, 1079. (D. Haw. 2000).
    13        D'Lil v. Best W. Encina Lodge & Suites, 538 F.3d 1031 is instructive.
    14     The plaintiff in D'Lil, a paraplegic, traveled to Santa Barbara on a work trip.
    15     Id. at 1034. After encountering access barriers during her stay at the Best
    16
           Western Encina, she brought suit against the hotel. She "gave detailed
    17
           reasons as to why she would prefer to stay at the Best Western Encina
    18
           during her regular visits to Santa Barbara." Id. at 1039. Id. Her intent to
    19
           return to the Santa Barbara area was evidenced by the regularity with which
    20
    21     she visited the city before, during, and after her stay at the Best Western

    22     Encinata. By her declaration, and her testimony at the evidentiary hearing,
    23     D'Lil demonstrated that she has been visiting the Santa Barbara area since
    24     the early 1980s for both business and pleasure. From 1993 to 2000, she had
    25     visited approximately 1 -3 times per year.
    26        Here, there is no indication as to the location at which he resides and its
    27     distance from the Site, the number of times he has previously patronized the
    28

    2004                 POINTS AND AUTHORITIES TO SECOND MOTION TO DISMISS [FRCP 12(b)1]
                                                     Page 10 -
Case 5:19-cv-00997-FMO-AGR Document 24-1 Filed 08/04/19 Page 11 of 14 Page ID
                                  #:127




     1     Site, his relationship to the geographic area, and whether he has specific
     2     plans to return to the Site as opposed to "some day." Finally, no indication
     3     as to which barrier(s) deter him from revisiting the Site, and why he would
     4     want to revisit this particular Site, given there are other similar businesses in
     5
           the area.
     6
              Plaintiff has not averred the necessary elements:
     7
                  1. Distance from Plaintiff's residence to the Site;
     8            2. Plaintiff's previous patronage of the business;
     9            3. Plaintiff's connection to the geographic area; or
    10            4. A credible and plausible plan to return.
    11        Defendants should not have to commence costly discovery, for example,
    12     take the Plaintiff's deposition, only to discover that basic elemental facts
    13
           Plaintiff should have pled in order to have standing under Article III are
    14
           absent. For instance, had Plaintiff filed in State Court, he would need to
    15
           aver: (1) an explanation of the specific access barrier or barriers
    16
           encountered; (2) the way in which the barrier denied the individual full and
    17
    18     equal access, or in which it deterred the individual on each particular
    19     occasion, and (3) the date/s when the claimant encountered the specific
    20     barriers.
    21        In 2017 the 9th Circuit affirmed the dismissal of a complaint because his
    22     intent to return was not credible. Rocca v. DEN 109 LP, 684, Fed. Appx.
    23     667, 669 .
    24
    25           The district court held that Rocca lacked standing because he
    26           was not injured by any of those violations on his one visit, as he
                 parked with no problem. The district court also found Rocca
    27           neither intended to return nor was deterred from doing so. The
    28           district court so concluded on the basis of the scant evidence of

    2004                POINTS AND AUTHORITIES TO SECOND MOTION TO DISMISS [FRCP 12(b)1]
                                                    Page 11 -
Case 5:19-cv-00997-FMO-AGR Document 24-1 Filed 08/04/19 Page 12 of 14 Page ID
                                  #:128




     1           either mindset and its determination that Rocca was not
     2           credible. ... In particular, the district court found Rocca not
                 credible because his stated purpose for visiting Denny's (a
     3           convenient stop en route to the beach), contradicted his true
     4           purpose ("to identify potential ADA violations") in light of
                 Rocca's inconvenient route. The district court did not find
     5
                 Rocca not credible because he was an ADA "tester," which
     6           might have been legal error, see Havens Realty Corp. v.
     7           Coleman, 455 U.S. 363, 373-75, 102 S. Ct. 1114, 71 L. Ed. 2d
                 214 (1982); rather, the district court found Rocca not credible
     8           because he misrepresented the purpose of his visit.
     9           Because an ADA plaintiff seeking injunctive relief must show
    10           either an intent to return or deterrence from doing so to
                 establish standing, and the district court did not err in finding
    11           that Rocca failed to show either, the district court did not err in
    12           concluding that Rocca lacked standing.
    13
              For the foregoing reasons, the Complaint is jurisdictionally defective and
    14
           subject to dismissal under the Federal Rule of Civil Procedure 12(b)(1).
    15
           Because Plaintiff lacks standing at the outset of this litigation to assert the
    16
    17     ADA claims, the Court should dismiss them. Fed. R. Civ. P. 12(b)(1).

    18        b. The Complaint, in addition, Does Not Meet the Plausibility
    19     Standard and is subject to dismissal under Federal Rule of Civil
    20     Procedure 12(b)(6)
    21        A court should not accept "threadbare recitals of a cause of action's
    22     elements, supported by mere conclusory statements," Ashcroft v. Iqbal, 556
    23     U.S. 662, 664 or "allegations that are merely conclusory, unwarranted
    24
           deductions of fact, or unreasonable inferences," Sprewell v. Golden State
    25
           Warriors, 266 F.3d 979, 988 (9th Cir. 2001). The Ninth Circuit stated that a
    26
           complaint must be (1) "sufficiently detailed to give fair notice to the
    27
    28

    2004               POINTS AND AUTHORITIES TO SECOND MOTION TO DISMISS [FRCP 12(b)1]
                                                   Page 12 -
Case 5:19-cv-00997-FMO-AGR Document 24-1 Filed 08/04/19 Page 13 of 14 Page ID
                                  #:129




     1     opposing party of the nature of the claim so that the party may effectively
     2     defend against it," and (2) "sufficiently plausible that it is not unfair to
     3     require the opposing party to be subjected to the expense of discovery."
     4     Starr v. Baca, 633 F.3d 1191, 1204 (9th Cir. 2011).
     5
              Our analysis shows that Plaintiff has given Defendants insufficient facts
     6
           from which Defendants can asses the claims made, meaning, little notice.
     7
           Defendants should not have to incur costly discovery, or in the alternative
     8
           be forced into making a business decision and settling without knowing the
     9
    10     facts.
    11        c. The Court Should Decline to Exercise Supplemental Jurisdiction
    12     over the UNRUH Civil Rights Act Cause of Action.
    13        Injunctive relief is available in state court to high frequency ADA
    14     plaintiffs (as in Plaintiff here), along with damages under the Unruh Act, but
    15     plaintiffs choose district courts because they can file on an industrial scale,
    16
           and feel secure that no matter what the outcome they will avoid reciprocal
    17
           attorney's fees.
    18
              Plaintiffs avoid Cal. Civ. §55, and invoke 42 U.S.C. §12205 and Cal.
    19
           Civ. §52(a) because Cal. Civ. §55 exposes a plaintiff to attorney's fees
    20
    21     should he be unable to prevail, whereas the threshold is much higher under

    22     42 U.S.C. §12205 and Cal. Civ. § 52(a).
    23        To protect business owners from predatory litigation by high frequency
    24     plaintiffs, California has enacted legislation to make attorneys representing
    25     these plaintiffs accountable for baseless claims. California Code of Civil
    26     Procedure Section 425.50 (c) states in relevant part:
    27
    28              A complaint alleging a construction-related accessibility claim

    2004                 POINTS AND AUTHORITIES TO SECOND MOTION TO DISMISS [FRCP 12(b)1]
                                                     Page 13 -
Case 5:19-cv-00997-FMO-AGR Document 24-1 Filed 08/04/19 Page 14 of 14 Page ID
                                  #:130




     1           shall be signed by at least one attorney of record in the
     2           attorney’s individual name, or, if the party is not represented by
                 an attorney, shall be signed by the party. By signing the
     3           complaint, the attorney or unrepresented party is certifying that,
     4           to the best of the person’s knowledge, information, and belief,
                 formed after an inquiry reasonable under the circumstances, all
     5
                 of the following conditions are met: (1) It is not being presented
     6           primarily for an improper purpose, such as to harass or to cause
     7           unnecessary delay or needless increase in the cost of litigation.
                 (2) The claims, defenses, and other legal contentions therein are
     8           warranted by existing law or by a nonfrivolous argument for the
     9           extension, modification, or reversal of existing law or the
    10           establishment of new law.
    11
              These procedural requirements were enacted by the California
    12
    13
           Legislature for a reason. Declining jurisdiction over the Unruh Act would

    14     help direct these cases to state court, which is where they should be filed if
    15     plaintiffs seek statutory damages.
    16        Respectfully submitted:
    17        Date: 8/4/2019

    18                                                _______________________________
    19                                                                Ara Sahelian, Esq.
                                                                 Attorney for Defendants
    20
    21
    22
    23
    24
    25
    26
    27
    28

    2004               POINTS AND AUTHORITIES TO SECOND MOTION TO DISMISS [FRCP 12(b)1]
                                                   Page 14 -
